STATE OF NORTH CAROLINA IN THE GENERAL COURT: OF JU, EGE
SUPERIOR COURT DIVISION ED

FORSYTH COUNTY zal CvVsas ' 2821 apn ;
§
f For & 43
CAROLINA FINANCIAL ) “SYTH og
SECURITIES, LLC, ) py Ce C.5$.¢
Plaintiff, ) mt
) a,
vs. ) VERIFIED COMPLAINT
T3 COMMUNICATIONS, INC.,
Defendant, )
)
)
)

 

Now comes the Plaintiff Carolina Financial Securities, LLC, by and through
counsel, complaining of the Defendant T3 Communications, Inc. as follows:

Parties and Jurisdiction

1. Plaintiff Carolina Financial Securities, LLC (“CFS”) is a North Carolina limited
liability company with its registered office located in Forsyth County.

2. Defendant T3 Communications, Inc. (“T3”) is a Nevada corporation with its
principal office located in San Antonio, Texas.

3. Jurisdiction is proper pursuant to N.C. Gen. Stat. § 1-75.4(5) as Defendant
contracted to pay for services performed by Plaintiff in this State.

4. Venue is proper under N.C. Gen. Stat. § 1-79.

Factual Background

5. CFS is a registered broker-dealer and a member of the Financial Industry
Regulatory Authority (“FINRA”).

6. T3 provides tools and resources to allow a business to manage its
communications environment. T3 sought investor and/or lender financing to

support T3’s growth plans.

7. T3 engaged CFS as its non-exclusive placement agent to assist, on a best efforts
basis, in a private placement pursuant to Rule 506 of Regulation D under the

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 1 of 16
Securities Act of 1933, as amended, (“Securities Act”) to raise up to $15 million
of senior and/or mezzanine debt.

. T3 and CFS an engagement letter dated October 14, 2019, a true and accurate
copy of which is attached as Exhibit 1 and incorporated by reference
(“Engagement Letter’).

. Pursuant to its obligations under the Engagement Letter, CFS (a) assisted T3 in
preparing offering materials, (b) advised T3 on appropriate terms and conditions
for the proposed investment, (c) contacted potential investors, and (d)
coordinated discussions with prospective investors. T3 prevented CFS from
fulfilling its obligation to supervise closing procedures for the financial
transaction by unilaterally and without valid cause terminating the Engagement
Letter on July 30, 2020 (“Termination Notice”), which will be discussed in
greater detail.

10.Over the course of over nine (9) months from the date of execution of the

Engagement Letter through T3’s Termination Notice, CFS successfully provided
its best efforts in accomplishing T3’s goal of securing financing — T3 secured
financing of $20 million from Post Road Group (“PRG”) of which T3 had drawn
down $14 million at closing.

11.CFS solicited 84 institutions on behalf of T3, obtained non-disclosure agreements

from 12 institutions (including PRG), obtained a signed indication of interest
from Boundary Street Capital, and obtained a term sheet from PRG.

12.CFS engaged in significant and material communications with T3 throughout
the Engagement Period (as defined in the Engagement Letter). A survey of CFS’
records shows that T3 emailed CFS 858 times and CFS emailed T3 867 times
during the Engagement Period. There were 39 conference calls involving CFS
and T3 initiated by CFS (and considerably more conference calls involving CFS
and T3 that were initiated by T3). There were more than 1,953 minutes spent on
cell phone calls between CFS and T3 representatives.

13.CFS produced the solicitation materials and financial modeling (i.e., the Offering

Materials) that enabled the financing discussions to occur with PRG. The Issuer
lacked the internal ability to produce the materials that would have been
satisfactory to entice investor interest. CFS invested extraordinary time and
effort turning T3’s financial data and other due diligence items into a useable
form — T3 presented these documents to CFS in terrible shape.

14. It certainly speaks to the high quality of the efforts of CFS that Antonio Estrada

of T3 attempted to hire away the CFS Vice President assigned to the T3
transaction.

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 2 of 16
15. At no point in time over the course of the engagement period did T3 ever suggest
any reluctance to pay the Placement Fee (as defined and as set forth in Section 4
of the Engagement Letter) (“Placement Fee”) to CFS for an investment by PRG.

16.0n December 19, 2019, PRG executed a non-disclosure agreement with T3 based
on the efforts of CFS to discuss a financing transaction.

17.0n December 20, 2019, CFS sent a 41-page confidential document seeking
acquisition financing to PRG detailing T3’s business, the proposed acquisition of
Nexogy, Inc. and ActivePBX by T3, the financial status of all 3 companies, the
synergies to be obtained from the acquisitions, and a proposed structure. CFS
assisted in the creation of this document.

18.The financing was to fund the acquisition of Nexogy, Inc. and ActivePBX, two
telephony services companies, following T3’s recent acquisition of several other
similar companies.

19.T3 was not prepared to effectively present its own historical operating data, that
of the companies it was intending to acquire (such as historical customer
“churn”), or proforma financial information for the combined entities
(collectively, the Financial Information”), all of which was essential to securing
committed term sheets from each of PRG and Boundary Street Capital (which
also provided a term sheet at the same time).

20.No investor would move forward in its consideration of the offering without
having this Financial Information to evaluate.

21.T3 aggressively utilized CFS to help create this essential Financial Information.

22.T3’s CFO continuously utilized CFS as a supporting resource for developing the
Financial Information even though this work by CFS went beyond the scope of
the Engagement Letter.

23. Throughout the Engagement Period, CFS was actively engaged in pursuing PRG
as a potential financial partner for T3.

24.CFS was actively engaged in obtaining and reviewing a term sheet from PRG.

25.T3 actively and aggressively used CFS’ resources to the fullest to reach a term
sheet commitment from PRG.

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 3 of 16
26.The Placement Fee was disclosed as a use of proceeds in the proforma financial
statements provided to, reviewed with, and used by PRG in its analysis of a
potential loan to T3.

27.At no time did any representative of PRG indicate an unwillingness to pay the
Placement Fee at the time the loan was funded.

28.In July of 2020, Bruce Roberts, CEO of CFS, was in communication with Art
Smith, CEO of T3, concerning review of the PRG term sheet. Mr. Roberts urged
Mr. Smith to compare and contrast the PRG term sheet against the Boundary
Street Capital term sheet.

29.On July 30, 2020, Mr. Smith terminated the Engagement Letter without cause.

30.Up until T3 terminated the Engagement Letter, Mr. Roberts was actively
engaged in advising T3 on the analysis of and selection between the term sheets
received from T3 and Boundary Street Capital.

31.Upon learning that T3 closed the financing deal with PRG, on November 18,
2020, CFS sent an invoice to T3 for services rendered. A true and accurate copy
of the invoice is attached as Exhibit 2 and incorporated.

32.On or about November 24, 2020, Digerati Technologies, Inc. (“DTI”), the parent
company of T3, announced the closing of the $20 million senior secured credit
facility with PRG and the initial funding of $14 million used to close the
acquisitions of Nexogy, Inc. and ActivePBX and refinance existing debt.

33.Subsequent to the public announcement of PRG’s investment in T3, CFS
received a congratulatory email from Boundary Street Capital for CFS’
successful efforts in obtaining financing for T3.

34.The Engagement Letter provided that CFS shall be entitled to the fees provided
for in the Engagement Letter in the event that a financing event occurs within
12 months of the termination of the Engagement Letter with one of the investors
identified during the Engagement Period.

35.PRG was an investor who was identified during the Engagement Period.

36.The closing with PRG occurred prior to the expiration of the 12 month
continuation period.

37.CFS earned its Placement Fee.

38. CFS is owed $576,000 pursuant to the terms of the Engagement Letter.

4

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 4 of 16
First Cause of Action:
Breach of Contract

39. The preceding paragraphs are re-alleged and incorporated by reference.

40.CFS and T3 entered into a valid and binding contract via the Engagement
Letter.

41.CFS successfully and diligently performed its obligations under the Engagement
Letter.

42.CFS was successful in accomplishing T3’s goal of securing financing, helping T3
secure financing of $20 million from PRG of which T3 had drawn down $14
million at closing.

43.CFS diligently performed its obligations under the Engagement Letter and is
entitled to the Success Fee of $576,000 pursuant to Section 4 of the Engagement
Letter.

44, Despite the full and timely performance of CFS, T3 abruptly terminated the
Engagement Letter without notice and without cause.

45.CFS performed its obligations pursuant to the Engagement Letter.
46.T3 failed to fulfill its contractual obligations pursuant to the Engagement Letter
by failing to pay the contractually agreed Placement Fee after CFS fully

performed.

47.T3 terminated the Engagement Letter to avoid paying the Success Fee in which
CFS earned through its performance.

48.T3 breached the Engagement Letter by failing to pay CFS its Placement Fee in
the amount of $576,000.

49.Through T3’s breach of the Engagement Letter, T3 damaged CFS in the amount
of $576,000.

WHEREFORE, CFS prays the Court for the following relief:

1. That CFS have and recover from T3 damages in the amount of $576,000;

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 5 of 16
2. That CFS have and recover interest at the maximum allowable rate, accruing
from the date of breach, pursuant to N.C. Gen. Stat. § 24-5;

3. That the costs of this action including reasonable attorney fees be taxed to T3;
and

4. For such other relief as the Court deems just and proper.

Mie ty

Pimothy Nerhood
NC State Bar No. 25432

Joshua Dearman
NC State Bar No. 49154

This the day of April, 2021.

   

OF COUNSEL:

Hendrick Bryant Nerhood & Sanders, LLP
723 Coliseum Drive, Suite 101

Winston-Salem, NC 27106

Telephone: (836) 723-7200

Fax: (836) 723-7201

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 6 of 16
CAROLINA FINANCIAL )
SECURITIES, LLC, )
Plaintiff,

vs. ) VERIFICATION
T3 COMMUNICATIONS, INC.,
Defendant, )
)
)
)

 

I, Bruce Roberts, first being duly sworn, depose and say that:

I, Bruce Roberts, am a Manager of the Plaintiff in this action; that I have
read the foregoing Complaint and know the contents thereof; that the same is true
of my knowledge except to those matters set out on information and belief, and as to
those matters, I believe them to be true.

  
 
 

This the | day of April, 2021.

 

Bruce Roberts, Manager Vv
Carolina Financial Securities, LLC

State of North Carolina / County of t LNCOM he.

I, the undersigned, a Notary Public of said County and State aforesaid,
certify that Bruce Roberts, either being personally known to me or proven by
satisfactory evidence, acknowledged to me that he is Manager of Carolina Financial
securities, LLC and voluntarily signed the foregoing document for the purpose
stated therein and in the capacity indicated.

st
Witness my hand and official stamp or seal, this _\~~ day of Pp {
2021.

 

JAMIE C. WALL
Notary Public - North Carolina

 

Buncombe County p
My Commission Expires Jun 30, 2025

 

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 7 of 16
DocuSign Envelope ID: 68£94866-C7EE-444C-A741-FD0BE72085B3

Exhibit 1

Engagement Letter
October 14, 2019

Art Smith

Digerati Technologies, Inc
T3 Communications, Inc
825 W. Bitters, Ste 104
San Antonio, Texas 78216

Dear Art,

This letter agreement (“Agreement”) confirms our understanding that
T3 Communications, Inc. ,a NEVADA CORPORATION with its principal place of
business located at 825 W Bitters, Ste 104, San Antonio, Texas, 78216, (the
“Company’) has engaged Carolina Financial Securities, LLC of Brevard, North
Carolina (including its affiliates “CFS”) as its Non-Exclusive placement agent for
the term set forth below. CFS will assist the Issuer, on a best efforts basis, in a
private placement pursuant to Rule 506 of Regulation D under the Securities Act
of 1933, as amended (ithe “1933 Act”) to raise up to $15 million of Senior/and or
Mezzaine Debt (the “Securities”) incorporated herein by reference (the
“Financing Transaction’). CFS is a registered broker-dealer and a member of
the Financial Industry Regulatory Authority (“FINRA”).

This Agreement sets forth the terms and conditions pursuant to which CFS
will provide certain investment banking services as described herein. The
engagement described herein shall be in accordance with applicable laws and
pursuant to the following procedures, terms, and conditions.

1. Term: The term of this Agreement will be for a period of 4 Months commencing
on the execution of this Agreement (the “Initial Term”). Upon expiration of the
Initial Term and any Renewal Term (as defined herein), this Agreement will
automatically renew for a renewal term of 30 days (each a “Renewal Term”)
unless CFS or the Company provides the other with written notice of
nonrenewal at least thirty (30) days prior to the expiration of the Initial Term or
at least fifteen (15) days prior to the expiration of the then-current Renewal
Term, as applicable. The Initial Term and any Renewal Term are referred to
collectively herein as the “Engagement Period”. Unless sooner terminated as
provided herein, the engagement of CFS as placement agent shall expire upon
the closing of the Financing Transaction contemplated hereby.

AD

Initial
P.O. Box 1076 @ Brevard, NC 28712 ¢ Tel: 828 393 0088 @ Fax: 828 883 4402 ¢ Email: compliance@carofin.com

Securities offered through Carolina Financial Securities, LLC., Member FINRA/SIPC.
Carolina Financial Securities, LLC. is affiliated with Carolina Financial Group, LLC.

 

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 8 of 16
DocuSign Envelope ID: 6BE94866-C7EE-444C-A741-FDOBE72085B3

d) Coordinate meetings or telephone discussions with prospective
investors; and

e) Supervise closing procedures for the Financing Transaction.

Notwithstanding the foregoing, where CFS assists the Company in
preparing any Offering Materials addressed to, or to be distributed to, third
parties, the Company is solely responsible for the information contained in
such Offering Materials. The Company is also solely responsible for ail
information made available to investors through any online data site, including
financial and statistical information included therein.

The Company acknowledges that CFS does not provide tax, accounting, or
legal advice and further acknowledges that the Company will rely on separately
engaged professional advisors in connection with such matters.

4. CFS Compensation: The Company agrees to pay CFS for its services
according to the following schedule, with placement fees (in the aggregate, the
“Placement Fee”) payable by wire transfer concurrent with receipt by the
Company of the proceeds from the Financing Transaction.

a) Due Diligence Fee: Upon signing of this Agreemeni, the
Company shall pay CFS a non-refundable due diligence fee of $3,500.

b) Retainer: Due on November 1*, 2019, the Company shall pay
CFS a non-refundable retainer of $3,000

c) Cash Success Fee for CFS Investors: A cash fee to CFS for
acting as placement agent for the Financing Transaction equaling 5% for
up to $3,000,000, 4.0% for amounts in excess of $3,000,000 and up to
$10,000,000, and 3.65% for amounts in excess of $10,000,000 of the gross
proceeds received by the Company for the Financing Transaction from
investors approved by Company (the “CFS Investors”). Company
approval of CFS Investors will not be unreasonably withheld.

CFS will be paid 50% of the Cash Success Fee for lenders or investors listed in
Exhibit E to this Agreement.

d) Investor Verification Expenses: if the Company offers its
Securities pursuant to Rule 506(c) of Regulation D, CFS will utilize
Verifyinvestor.com to conduct the proper investor verification steps, as
required by the rule, on behalf of the Company. Upon receipt of a written
request from CFS, the Company shall advance to CFS, through a wire

aS

Initial

 

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 9 of 16
DocuSigh Envelope ID: 6BE94866-C7EE-444C-A741-FD0BE72085B3

providers (“Diligence Provider(s)”) to assist CFS in obtaining and verifying
any information which CFS deems necessary for its due diligence obligations.

The Company agrees to have any reports prepared by the Diligence
Provider(s) or CFS shared with CFS investors as part of the Financing
Transaction, so long as such report does not display any personal or
confidential information about any of the Company’s Representatives. Such
personal and confidential information includes any personally identifiable
financial information, personal information such as date of birth, complete
government identification numbers, and any other information that CFS may
deem personally identifiable.

Further, the Company authorizes CFS and the Diligence Provider(s) to
conduct background checks for ail persons owning twenty percent or greater
of the Company and key managers. CFS and the Diligence Provider(s) may
also conduct background reviews for other companies for which such persons
or managers own or control more than twenty percent (20%) of the equity.
Exhibit C (CFS Policy on Collection of and Protection of Consumer Information
and Records) will be executed by the individuals involved in these background
checks.

7. Information Provided by the Company: In connection with this Agreement,
the Company will furnish CFS and the Diligence Provider(s) with all information
requested concerning the Company which CFS or the Diligence Provider(s)
deem reasonable and appropriate, and will provide CFS and the Diligence
Provider(s) with reasonable access to Company officers, directors, employees,
accountants, counsel and other representatives (collectively, the
“Representatives’), it being understood that CFS will rely solely upon such
information supplied by the Company and its Representatives without
assuming any responsibility for independent investigation or verification
thereof. However, such reliance does not terminate the rights of CFS and the
Diligence Provider(s) to investigate or verify such information as CFS or the
Diligence Provider(s) deem appropriate for due diligence purposes.

The Company represents and warrants to CFS and the Diligence
Provider(s) that, unless otherwise clearly noted thereon, all information made
available to CFS and the Diligence Provider(s) pursuant hereto will, to the best
of the Company’s knowledge, be complete and correct in all material respects
and will not contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Company
further represents and warrants to CFS and the Diligence Provider(s) that,
unless otherwise clearly noted thereon, any and all projections (financial or
otherwise) provided to CFS and the Diligence Provider(s) pursuant hereto will

AS

Initial

 

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 10 of 16
DocuSign Envelope ID: 6BE94866-C7EE-444C-A741-FD0BE72085B3

the Company shall not engage in general solicitation when marketing the
Securities.

The Company shall cause the Investors to execute the closing documents
pertaining to the Financing Transaction through CFS, and shall cause such
Investors to supply CFS with any documentation CFS reasonably requests
from the Investors for its compliance with laws and administrative rules. Such
documents may include, but are not limited to: A Customer Record Form, CFS’
signed Privacy Policy, a copy of executed closing documents pertaining to the
Financing Transaction, a Certification Regarding Beneficial Owners of Legal
Entity Customers, and copies of government issued ID's for managers of legal
entities and formation documents for those legal entities.

10.Certain Representations and Warranties of the Company:

a) No Other Offers: The Company has not made and will not, directly
or indirectly, make any offer or sale of any of the Securities or any securities
of the same or similar class as the Securities, the result of which would cause
the offer and sale of the Securities to fail to be entitled to the exemption from
registration afforded by Section 4(a)(2) of the 1933 Act, Regulation D under
the 1933 Act, or any other exemption under the 1933 Act. The Company
represents and warrants to CFS that it has not, directly or indirectly, made
any offers or sales of the Securities or securities of the same or a similar
class as the Securities during the six-month period ending on the date of this
Agreement and has no intention of making an offer or sale of the Securities
or securities of the same or a similar class as the Securities for a period of
six months after completion of the Financing Transaction, except for offers
and sales, the result of which, based upon the advice of the Company's legal
counsel, would not cause the offer and sale of the Securities contemplated
hereunder to fail to be entitled to the exemption from registration afforded by
Section 4(a)(2) of the 1933 Act, Regulation D under the 1933 Act, or any
other exemption under the 1933 Act. As used herein, the terms “offer” and
“sale” have the meanings specified in Section 2(a)(3) of the 1933 Act.

b) Power and Authority: The Company represents and warrants
that it has all requisite power and authority to enter into and carry out the
terms and provisions of this Agreement, and that the execution, delivery,
and performance of this Agreement does not breach or conflict with any
agreement, document, or instrument to which it is a party or bound and this
Agreement has been duly authorized, executed, and delivered by the
Company.

11.Rule 506 Disqualification Event Questionnaires and Disclosure: Each of
the Company; any affiliated issuer; any director, executive officer, or any other

AS

initial

 

Case 1:21-cv-00408-WO-LPA Document3 Filed 05/24/21 Page 11 of 16
DocuSign Envelope ID: 6BE94866-C7EE-444C-A741-FD0BE72085B3

15. Termination: CFS may terminate this Agreement and abandon the Financing
Transaction at any time if the Company fails to perform their obligations under
Sections 7 and 11 hereof, or if CFS determines that the Financing Transaction
would not meet suitability requirements under FINRA Rule 2111. The Company
may terminate this Agreement any time following the end of the Engagement
Period, with or without cause, upon written notice thereof to CFS; provided,
however, that (a) any termination or completion of CFS’s engagement
hereunder shall not affect the parties’ indemnification obligations or
confidentiality obligations, (b) CFS shall be entitled to the fees provided for in
this Agreement in the event that (i) at any time prior to the expiration of twelve
(12) months following such termination of or expiration of this Agreement an
agreement in principle or definitive agreement to effect a financing of the
Company of any kind is entered into involving investors identified during the
Engagement Period and (ii) at any time thereafter such financing is
consummated, or (iii) any securities substantially similar to the Securities are
sold using the Offering Materials within twelve (12) months following the
termination or expiration of this Agreement; and (c) any termination of CFS’s
engagement hereunder shall not affect the Company's obligation to reimburse
the expenses accruing prior to such termination to the extent provided for
herein.

16. Advertisements: CFS shall have the right, subsequent to the closing of the
Financing Transaction, to place customary “tombstone” advertisements at its
own cost in financial and other newspapers and journals describing its services
hereunder.

17.Governing Law; Venue: This Agreement shall be governed by and construed
in accordance with the internal laws of the State of North Carolina, without
regard to principles of conflicts of law. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their successors and
permitted assigns.

In connection with any legal suit or proceeding arising with respect to this
Agreement, each of CFS and the Company shall submit to the jurisdiction of
the United States District Court for the Eastern District of North Carolina and of
any state court located in the City of Raleigh, North Carolina, and agree to
venue in such courts. EACH OF CFS AND THE COMPANY WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THE ENGAGEMENT OF
CFS PURSUANT TO, OR THE PERFORMANCE BY CFS OF THE SERVICES
CONTEMPLATED BY, THIS AGREEMENT.

AS

Initial

 

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 12 of 16
DocuSign Envelope [D: 6BE94866-C7EE-444C-A741-FDOBE72085B3

Art all of us at CFS are honored to be working on this assignment with T3
which we appreciate, is very important to your company.

Please confirm that the foregoing is in accordance with your understanding
by signing and returning to me the enclosed letter.

SINCERELY,

Carolina Financial Securities, LLC

DocuSigned by:
ay. (__ OKAT
Bruce V. Roberts

President

 

Agreed to and accepted as of the above date.
ON BEHALF OF THE COMPANY
T3 Communications, Inc.

By: Atha L. Smath

“Art Smith
CEO

 

[Signature Page to Engagement Letter]
Addendum A

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 13 of 16
DocuSign Envelope ID: 6BE94866-C7EE-444C-A741-FD0BE72085B3

ADDENDUM A

Pursuant to the foregoing letter agreement dated October 14, 2019 (the
“Agreement’), T3 Communications, Inc. , a Nevada Corporation, with its principal
place of business located at 845 W. Bitters, Suite 104, San Antonio, Texas 78216,
(the “Company”), retained Carolina Financial Securities, LLC (“CFS”) to provide
the investment banking services described in the Agreement in connection with
the proposed issuance, offering and sale (the “Financing Transaction’) of
Senior/fand or Mezzaine Debt of the Company (the “Securities’). The term
“Offering Materials” shall have the meaning set forth in the Agreement.

Pursuant to the Agreement, the parties agree as follows:
a)

(i) The Company shall indemnify and hold CFS harmless against any losses,
claims, damages or liabilities to which CFS may become subject under the
Securities Act of 1933 ( the “1933 Act”), the Securities Exchange Act of 1934 (the
“Exchange Act”), the various state securities acts or other laws or regulations,
insofar as such losses, claims, damages or liabilities (or actions in regard thereto)
arise out of or are based upon any violation by the Company or anyone acting on
behalf of the Company, any untrue statement or alleged untrue statement of any
material fact contained in the Offering Materials or state “blue sky” applications
prepared by or on behalf of Company or any amendment or supplement thereto
prepared by or on behalf of Company, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be stated
therein in order to make the statements made, in light of the circumstances under
which they were made, not misleading in each case, other than information
supplied or omitted by CFS or any representative of CFS. Company will also
reimburse CFS for such legal or other expenses reasonably incurred in connection
with the investigation or defense of any such losses, claims, damages, liabilities or
actions. The foregoing indemnity shail extend upon the same terms and conditions
to, and shall inure to the benefit of, CFS’s employees, independent contractors,
officers, and directors and each person, if any, who “controls” any of them within
the meaning of the 1933 Act or the Exchange Act, and

(ii) CFS shall indemnify and hold the Company harmless against any losses,
claims, damages or liabilities arising out of or based upon the negligence of CFS,
its officers, directors, or employees, up to the amount of fees CFS has received

pursuant to Section 4 of the Agreement. In the event that CFS is found to be the
indemnifying party due to gross negligence or willful misconduct of its officers,

Addendum A -1

Initial

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 14 of 16
DocuSign Envelope ID: 6BE94866-C7EE-444C-A741-FD0BE72085B3

party shall contribute to such amount paid or payable by such indemnified party in
such proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and CFS on the other in
connection with the statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and CFS on the other shall be deemed to be in the same proportion as
the total net proceeds from the Financing Transaction (before deducting expenses)
received by the Company bear to the total fees and commissions received by CFS,
in each case as set forth in the Agreement or the Offering Materials. The relative
fault shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the one
hand or CFS on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission, and
the extent any such party is prejudiced by the failure of an indemnified party to
provide notice as specified in section (b) above. The Company and CFS agree that
it would not be just and equitable if contributions pursuant to this section (c) were
determined by pro rata allocation (even if CFS were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to above in this section (c). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this section (c) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action or
claim. Notwithstanding the provisions of this section (c), CFS shall not be required
to contribute any amount in excess of the amount by which the total price at which
the Securities placed by it were offered to the public exceeds the amount of any
damages which CFS has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f} of the 1933 Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(d) The obligations of the Company herein shail be in addition to any liability that
the Company may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls CFS within the meaning of the
1933 Act.

Addendum A -3 ay

Initial

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 15 of 16
Carolina Financial Securities, LLC

Invoice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100 Elks Club Rd. SATE NVOIGE#
Brevard, NC 28712
11/18/2020 1081
BILL TO
T3 Communications, Inc.
825 W. Bitters, Ste. 104
San Antonio, TX 78216
DATE DESCRIPTION AMOUNT
11/18/2020 5% Investment Banking fee for Ist 33MM raised 150,000.00
11/18/2020 4% Investment Banking fee for amount raised in excess of 53MM and up to $10MM 280,000.00
11/18/2020 3.65% Investment Banking fee for amount raised in excess of $10MM ($10MM to 365,000.00
$20MM)
Total $795,000.00

 

 

Wire to: Carolina Financial Securities, LLC
Bank: Fifth Third Bank
38 Foundation Square Plaza
Cincinnati, OH 45263
ABA: 042000314
Account: 7472558225

Exhibit 2

Case 1:21-cv-00408-WO-LPA Document 3 Filed 05/24/21 Page 16 of 16

 

 
